Birch, J.,
delivered the opinion of the Gourt.
From the manner in which this suit was tried in the court below, it is deemed unnecessary to state more concerning it than that:
No objections were made by the appellant to any of the testimony offered by the appellee, nor were any instructions, or declarations as to the law of the case asked for by either party,
2. The issue of indebtedness upon the note sued on, in connexion with much additional testimony by both parties, was submiied to, and found by the court, sitting as a jury.
3. The nature of the testimony was such that a jury, or a judge sitting as one, might well enough find the verdict that Was found', and—
4. The only reasons which were assigned for granting a new trial, were that “the verdict is against evidence and the weight of evidence.”
There being, consequently, no point of,law passed upon by the court bolow, and thus, preserved and presented for tile action of this court, the judgment of the circuit court must be, of course, affirmed.